Citation Nr: 1647595	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected right total knee arthroplasty, residuals of a shell fragment wound.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction, for the period prior to May 27, 2011, and a rating in excess of 30 percent thereafter. 

 3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to June 12, 2008, and a rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to April 1969, and April 1976 to April 1980 in the United States Marine Corps.  He was awarded the Purple Heart for each of his periods of service.  He was also awarded the Combat Action Ribbon, and served in combat in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2011, the Board adjudicated a number of issues.  The Board remanded the claim for service connection for a left knee disorder a higher rating for PTSD.  The claim for a higher rating for CAD was not yet on appeal.  

In October 2013, the Board again adjudicated numerous issues.  The service connection claim for a left knee disorder was again remanded.  The claim for higher ratings for PTSD was granted as to one stage of the appeal, and denied as to another.  The CAD claim was not adjudicated because, as explained by the Board in September 2015, it appeared the Board was unaware the claim was ripe for appeal at the time of the decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2015 Memorandum Decision, the Court vacated the October 2013 Board decision on the claim for higher ratings for PTSD.  The Court also vacated the Board's decision on a claim for service connection for psoriasis, as well as the matter of an effective date for a disability rating for right knee instability.

In September 2015, the Board granted an earlier effective date for the disability rating for right knee instability.  The Board remanded the claims for higher ratings for CAD and PTSD, as well as the psoriasis claim.

In a November 2015 rating decision, the RO awarded service connection for psoriasis.  As such, this service connection claim is no longer on appeal and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board recognizes that in February 2016, the Veteran filed a timely notice of disagreement (NOD) with portions of the November 2015 rating decision.  However, as July 2016 correspondence indicates the RO responded to the NOD and is actively processing it, remand of these claims for the issuance of a statement of the case (SOC) is unnecessary.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board has reviewed the procedural development of the Veteran's many appealed claims, as addressed in each of the prior decision/remands of April 2011, October 2013, and September 2015.  The Board finds that the above-captioned claims represent the entirety of the appeal at this time; all other issues have been resolved.  As for the left knee claim which was remanded by the Board in October 2013 but not addressed in September 2015, it appears that the September 2015 Board inadvertently failed to address the claim and omitted it from the decision/remand.  However, as the claim has been neither withdrawn or granted, it has remained pending on appeal and is included above.

During the course of the appeal of the claim for PTSD, the rating assigned for the disability was increased as reflected by the staged ratings shown on the title page.  As these actions were not full grants of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased ratings, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

With further regard to the claim for PTSD, as determined by the Board in September 2015, because the Court vacated the Board's October 2013 decision regarding the higher rating for PTSD, in its entirety, the Board characterized the issue as it stood prior to the issuance of the October 2013 decision.  Thus, the ratings shown on current rating decision codesheets, including the most recent November 2015 codesheet for example, do not accurately reflect the ratings assigned for this disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for service connection for a left knee disorder, in the October 2013 remand, the Board directed that a VA examination be conducted and opinions on both direct and secondary service connection be obtained.  A VA examination was conducted in March 2015, but only the theory of secondary service connection was addressed.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran qualifies as a combat veteran under 38 U.S.C.A. § 1154(b) and claims his left knee disorder is related to service on a direct basis.  Additionally, while a "best copy" of his service treatment records (STRs) has been obtained, many of the records are illegible.  The Board thus finds that an opinion on the matter of direct service connection must be obtained, as previously ordered.  While on remand, the examiner should also provide clear and distinct opinions addressing secondary service connection based on causation, and secondary service connection based on aggravation.

With regard to the claims for higher ratings for PTSD and CAD, development ordered by the Board in September 2015 has not yet been accomplished.  Specifically, the RO did not invite the Veteran to identify further pertinent evidence, afford updated VA examinations responsive to the Board's inquiries, or readjudicate the claims with a supplemental statement of the case.  Remand is required for compliance with the September 2015 directives.  Stegall, 11 Vet. App. at 268.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to obtain an opinion as to the etiology of his left knee disorder.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  Rationales for all opinions expressed should be provided. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must offer the following opinions for the disorder on appeal:

The examiner must provide an opinion as to (i.) whether the left knee disorder began during active service or is related to any incident of service, to specifically include combat service in Vietnam, and (ii.) whether the left knee disorder was (a) caused OR (b) aggravated (chronically worsened) by the service-connected right knee disorder.

The examiner is asked to provide clear and distinct opinions addressing secondary service connection based on causation, and secondary service connection based on aggravation, with a rationale for each.

2.  Comply with the Board's September 2015 remand directives as they pertain to the claims for higher ratings for CAD and PTSD.  

Specifically, refer to the September 2015 remand and complete Remand Directive #1 (invite the Veteran to identify or provide pertinent evidence), and Remand Directives #3 and #4 (provide VA examinations responsive to the Board's inquiries).

3.  As directed by the Board in September 2015, after completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs (including development and adjudication of a separate claim for service connection for depression), the Veteran's claims should be readjudicated based on the entirety of the evidence.

 If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




